1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ___________

 3 Filing Date: March 26, 2015

 4 NOS. 33,138 and 33,668 (consolidated)

 5 ALFREDO RODRIGUEZ,

 6       Plaintiff-Appellee,

 7 v.

 8 STEPHAN WILLIAMS,

 9       Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Nan G. Nash, District Judge

12 Duhigg, Cronin, Spring & Berlin, P.A.
13 David L. Duhigg
14 Albuquerque, NM

15 for Appellee

16 Ripley B. Harwood, P.C.
17 Ripley B. Harwood
18 Albuquerque, NM

19 for Appellant
 1                                       OPINION

 2 GARCIA, Judge.

 3   {1}   Defendant Stephan Williams appeals the judgment entered by the district court

 4 against him and in favor of Plaintiff Alfredo Rodriguez after a bench trial on a

 5 personal injury claim arising from a motor vehicle accident. We affirm.

 6 BACKGROUND

 7   {2}   In February 2012, Defendant ran a red light and struck Plaintiff’s vehicle,

 8 injuring Plaintiff. At the time of the crash, Defendant’s blood-alcohol content was

 9 .11, Plaintiff’s blood-alcohol content was .076, and Plaintiff was not wearing a seat

10 belt. Plaintiff was transported by ambulance to the hospital where he underwent a

11 “craniotomy for evacuation of [a] subdural hematoma” and spent a total of eight days

12 in recovery. Plaintiff’s medical bills totaled $111,924.63. Plaintiff sued Defendant for

13 damages.

14   {3}   Plaintiff, who had been earning $9.50 per hour as an auto dealership employee,

15 was unable to work for three months after the accident and was apparently uninsured

16 and unable to pay his medical bills. As a result, the hospital filed a lien in the event

17 he was awarded a judgment or received insurance proceeds. In response to the lien,

18 Plaintiff amended his complaint to include a claim against the hospital that his

19 medical bill was unreasonable. Plaintiff and the hospital eventually entered into a
 1 settlement agreement in which the hospital agreed to accept one-third of “all

 2 monetary recovery [Plaintiff] receives arising out of or relating to the [a]ccident” in

 3 full satisfaction of his medical bill. The hospital’s chief financial officer (CFO)

 4 testified at trial that Plaintiff’s medical bill of $111,924.63 was reasonable and

 5 necessary for Plaintiff’s care. The district court asked the CFO whether the settlement

 6 agreement would allow the hospital to recover more than what it had billed in the

 7 event one-third of Plaintiff’s recovery exceeded the amount of his medical bill. The

 8 CFO replied that in her experience with this type of settlement agreement, she had

 9 never seen a case where the hospital recovered more than the billed amount, that the

10 hospital usually receives less than what it billed, and that she believed the agreement

11 capped the hospital’s recovery at the amount of the bill. The CFO explained that the

12 hospital typically enters into this kind of settlement agreement with an uninsured

13 patient so that any award is evenly split between the patient, the patient’s attorney,

14 and the hospital.

15   {4}   After a bench trial, the district court entered judgment in favor of Plaintiff. It

16 concluded that Defendant was primarily at fault for Plaintiff’s injuries and that

17 Plaintiff was only 5% at fault due to his own alcohol impairment. The district court

18 declined to consider the fact that Plaintiff was not wearing his seat belt in its

19 comparative fault analysis because NMSA 1978, § 66-7-373(A) (2001) prohibits such


                                               2
 1 consideration. The district court found that Plaintiff’s total damages amounted to

 2 $191,864.63, which consisted of $4,940 in lost wages; $111,924.63 in medical costs;

 3 $25,000 in “[n]ature, extent and duration”; and $50,000 in pain and suffering. It

 4 subtracted 5% off of Plaintiff’s total damages to account for his percentage of fault,

 5 and entered judgment against Defendant in the amount of $182,271.40.

 6   {5}   Plaintiff renews four arguments on appeal: (1) the unlawful acts doctrine barred

 7 Plaintiff’s claims; (2) the district court should have considered the fact that Plaintiff

 8 was not wearing a seat belt in determining Plaintiff’s comparative negligence; (3)

 9 Plaintiff’s seat belt non-use barred operation of the collateral source rule; and (4)

10 Plaintiff’s medical damages should have been reduced to the amount that the hospital

11 eventually agreed to accept from Plaintiff, not what it initially billed.

12 DISCUSSION

13 A.      Unlawful Acts Doctrine

14   {6}   Defendant argues that our Supreme Court’s decision in Desmet v. Sublett

15 adopted a common law rule—the “unlawful acts” doctrine—that applies in this case

16 to preclude Plaintiff from recovering damages against Defendant because Plaintiff

17 was unlawfully driving under the influence of alcohol at the time Defendant ran a red

18 light and struck Plaintiff’s vehicle. See 1950-NMSC-057, 54 N.M. 355, 225 P.2d 141.

19 We disagree with Defendant’s argument for several reasons.


                                               3
 1   {7}   First, although the facts of this case are distinguishable, the judgment in this

 2 case is consistent with the principles that our Supreme Court applied in Desmet.

 3 There, the plaintiff bought a truck from a third party. Id. ¶ 2. The plaintiff and the

 4 third party agreed that the third party would use the truck to haul logs for hire over

 5 the public highways. Id. The defendant was a mechanic who had repaired the truck

 6 during the time that the third party owned it. Id. The third party never paid the

 7 defendant for those repairs. Id. After the plaintiff bought the truck from the third

 8 party, he authorized the third party to take it to the defendant to repair it. Id. The

 9 defendant repaired the truck, but refused to surrender the truck until he received

10 payment for the repairs that he made when the third party owned the truck. Id. The

11 plaintiff sued the defendant for return of the truck and for damages in the amount of

12 income the plaintiff lost from not being able to use the truck to haul logs for hire

13 during the year in which the defendant retained it. Id. The district court ordered the

14 truck be returned to the plaintiff and awarded the plaintiff damages in an amount

15 equal to the fair rental value of the truck for each day that the defendant refused to

16 surrender it. Id. ¶¶ 2-3. The district court also found that the plaintiff had not properly

17 registered the truck and that he did not have the required permit to operate the truck

18 for hire over the public highways. Id. ¶ 3. Our Supreme Court upheld the order

19 returning the truck to the plaintiff, but it reversed the damages award based on the


                                                4
 1         well settled rule of law that a person cannot maintain an action if, in
 2         order to establish his cause of action, he must rely, in whole or in part,
 3         on an illegal or immoral act or transaction to which he is a party, or
 4         where he must base his cause of action, in whole or in a part, on a
 5         violation by himself of the criminal or penal laws.

 6 Id. ¶ 9. It recognized that the policy behind this rule is that “[n]o court will lend its

 7 aid to a man who [founded] his cause of action upon an immoral or illegal act.” Id.

 8 ¶ 11 (internal quotation marks and citation omitted). The Supreme Court concluded

 9 that this rule precluded the plaintiff’s monetary recovery because “the plaintiff

10 [founded] his claim for damages on the fact that he was not allowed to operate his

11 truck on the public highways of this state in violation of its positive law.” Id. ¶ 12. In

12 other words, the plaintiff could not recover damages on a claim of lost income when

13 the activity that would have produced that income would have been done unlawfully.

14 Id.

15   {8}   Here, Plaintiff’s damages claim was based on injuries he sustained when

16 Defendant ran a red light and struck his vehicle. The district court found that a small

17 portion of Plaintiff’s injuries resulted from his own alcohol impairment, and it

18 reduced his damages accordingly. Thus, the damages that Plaintiff actually recovered

19 were founded solely on Defendant’s negligence in running a red light and striking

20 Plaintiff’s vehicle, not on Plaintiff’s unlawful act of driving impaired. In Desmet, one

21 hundred percent of the income that the plaintiff claimed to have lost due to the


                                               5
 1 defendant’s conduct would have been earned in violation of New Mexico law, and

 2 the Supreme Court accordingly reduced his recovery by one hundred percent. Id. ¶

 3 15. Here, consistent with Desmet, Plaintiff’s recovery was reduced by the portion of

 4 the damages attributed to his unlawful act.

 5   {9}    Second, Defendant urges this Court to follow the rule adopted by New York

 6 courts, one that precludes a plaintiff from recovering any damages for injuries

 7 sustained while committing an unlawful act, under certain circumstances. In

 8 particular, Defendant cites Alami v. Volkswagen of Am., Inc., 766 N.E.2d 574, 575

 9 (N.Y. App. 2002) (involving an intoxicated driver who crashed his Volkswagen Jetta

10 into a utility pole and was killed). However, Alami does not support Defendant’s

11 argument. Id. at 578.

12   {10}   In Alami, the driver’s widow sued Volkswagen and claimed that a defect in the

13 Jetta’s design enhanced the driver’s injuries. Id. at 575. The trial court granted

14 summary judgment in favor of Volkswagen, dismissing the widow’s damages claim

15 because the decedent’s act of driving intoxicated was a serious violation of the law

16 that directly resulted in his injuries. Id. In reversing summary judgment, New York’s

17 highest court recognized that driving intoxicated was “indisputably a serious violation

18 of the law.” Id. However, it concluded that the rule precluding recovery based on

19 unlawful acts did not apply because (1) “[i]f Volkswagen did defectively design the


                                              6
 1 Jetta . . . it breached a duty to any driver of a Jetta involved in a crash regardless of

 2 the initial cause”; (2) the plaintiff did not “seek to profit from her husband’s

 3 intoxication—she ask[ed] only that Volkswagen honor its well-recognized duty to

 4 produce a product that does not unreasonably enhance or aggravate a user’s injuries”;

 5 and (3) “[t]he duty she [sought] to impose on Volkswagen originates not from her

 6 husband’s act [of driving intoxicated], but from Volkswagen’s obligation to design,

 7 manufacture and market a safe vehicle.” Id. at 577. In reaching this conclusion, the

 8 New York court emphasized that the unlawful acts rule “embodies a narrow

 9 application of public policy imperatives under limited circumstances[,]” and that

10 “[e]xtension of the rule here would abrogate legislatively mandated comparative fault

11 analysis in a wide range of tort claims.” Id.

12   {11}   Other New York cases also address whether an intoxicated driver can recover

13 in a negligence action where the driver’s intoxication was a partial cause of his or her

14 injuries. In LaPage v. Smith, 563 N.Y.S.2d 174, 174-75 (App. Div. 1990), a New

15 York appellate court concluded that the plaintiff was barred from recovering against

16 a defendant in a wrongful death action where the plaintiff’s son was killed while drag

17 racing at speeds over one hundred miles per hour and was intoxicated. There, the

18 court distinguished the drag racing scenario from previous scenarios in two other

19 cases involving car accidents “‘occasioned’ by the criminal act of a plaintiff’s drunk


                                               7
 1 driving.” Id. at 175. One such previous case, Humphrey v. State of N.Y., 457 N.E.2d

 2 767, 768 (N.Y. 1983), involved a decedent motorist’s estate that sued the State of

 3 New York for wrongful death. Although the decedent in Humphrey was driving

 4 intoxicated, the trial court found that the State of New York was 60% at fault for

 5 failing to provide adequate warning of the highway conditions. Id. In affirming the

 6 judgment, the appellate court concluded that “[t]he fact that decedent’s ability to drive

 7 was impaired does not exonerate the State from liability[.]” Id. The second case was

 8 Clark v. State of N.Y., 508 N.Y.S.2d 648 (App. Div. 1986), which involved a motorist

 9 that sued the state for injuries suffered when she crashed into a defective guardrail.

10 Although the trial court found that the plaintiff hit the guardrail because she was

11 driving intoxicated, it found the State one hundred percent liable for her injuries. Id.

12 at 649. The appellate court reversed, concluding that the plaintiff’s award should have

13 been reduced—though not eliminated—by allocating part of the plaintiff’s damages

14 to her own fault in driving intoxicated. Id. The appellate court explained, “Without

15 the confluence of the [s]tate’s negligence and [the plaintiff’s] negligence in operating

16 her vehicle while intoxicated and failing to negotiate a curve . . . the accident and [the

17 plaintiff’s] unfortunate injuries would not have occurred. Each party’s negligence was

18 a substantial factor and, therefore, a proximate cause of the ultimate harm.” Id.

19   {12}   Even if this Court agreed with Defendant and adopted New York’s analysis of


                                               8
 1 whether an intoxicated driver can recover against another party in a negligence

 2 action, we conclude that the judgment entered by the district court would be affirmed.

 3 Like New York, New Mexico has adopted a comparative fault analysis of tort claims.

 4 See Scott v. Rizzo, 1981-NMSC-021, ¶ 22, 96 N.M. 682, 634 P.2d 1234 (adopting the

 5 comparative fault rule), superseded in part by statute, NMSA 1978, § 41-3A-1

 6 (1987), as recognized in Reichert v. Atler, 1992-NMCA-134, ¶ 34, 117 N.M. 628,

 7 875 P.2d 384. Thus, we agree with the court in Alami that extension of the unlawful

 8 acts rule in this case “would abrogate [judicially and] legislatively mandated

 9 comparative fault analysis in a wide range of tort claims.” 766 N.E.2d at 577. Like

10 the circumstances in Alami, when Defendant in this case ran a red light and crashed

11 into a vehicle that had the right-of-way, Defendant breached an established duty,

12 irrespective of whether the driver of the vehicle he crashed into was intoxicated.

13 Plaintiff did not seek to profit from any impairment to his driving, but only that

14 Defendant honor his well-recognized duty to stop at an intersection displaying a red

15 light. See id. at 577 (recognizing and distinguishing the separate duties imposed upon

16 each party that reasonably contribute to an accident). Our conclusion is also

17 consistent with the reasoning in Humphrey and Clark. See Humphrey, 457 N.E.2d at

18 768 (“The fact that [the plaintiff’s] ability to drive was impaired does not exonerate

19 the [defendant] from liability[.]”); Clark, 508 N.Y.S.2d at 649 (“Without the


                                             9
 1 confluence of the [defendant’s] negligence and [the plaintiff’s] negligence in

 2 operating h[is] vehicle while intoxicated . . . the accident and [the plaintiff’s]

 3 unfortunate injuries would not have occurred. Each party’s negligence was a . . .

 4 factor and, therefore, a proximate cause of the ultimate harm.”).

 5   {13}   Finally, our conclusion is consistent with at least one treatise that has

 6 considered the effect of a plaintiff’s unlawful act in connection with his or her

 7 negligence action:

 8          The plaintiff’s violation of [a] statute is ordinarily relevant, of course,
 9          as showing [his or] her negligence, but not as forbidding the claim
10          entirely. The fact that the plaintiff is guilty of contributory negligence
11          per se in violating a statute shows negligence but it does not show how
12          much, so a comparison of the plaintiff’s per se fault and the defendant’s
13          negligence is still appropriate.

14 1 Dan B. Dobbs et al., The Law of Torts § 228, at 818 (2d ed. 2011). For all of these

15 reasons, we conclude—the fact that Plaintiff’s blood-alcohol content was .076 at the

16 time Defendant ran the red light and struck the Plaintiff’s vehicle does not preclude

17 Plaintiff from recovering damages attributed to Defendant’s comparative negligence.

18 B.       Seat Belt Non-Use

19 1.       Statutory Interpretation of Section 66-7-373(A)

20   {14}   Defendant asserts that the district court erred when it concluded that Section

21 66-7-373(A) barred it from considering the fact that Plaintiff was not wearing a seat

22 belt in determining Plaintiff’s comparative negligence. Section 66-7-373(A) provides,

                                                10
 1 in pertinent part, “Failure to be secured . . . by a safety belt as required by the Safety

 2 Belt Use Act shall not in any instance constitute fault or negligence and shall not limit

 3 or apportion damages.” Defendant contends that Section 66-7-373(A)’s language

 4 “only forecloses parties from invoking the statute to establish negligence per se[,]”

 5 and that “[i]t does not foreclose the assertion that seat belt non-use constitutes

 6 comparative negligence at common law.” We disagree.

 7   {15}   We review the interpretation of a statute de novo. Chatterjee v. King, 2012-

 8 NMSC-019, ¶ 11, 280 P.3d 283. In construing a statute, we determine the

 9 Legislature’s intent by giving effect to its entire text in accordance with its objective

10 and purpose. NMSA 1978, § 12-2A-18(A) (1997). We do not give effect to the

11 Legislature’s intent by reading a statute in a way that would render it meaningless.

12 City of Deming v. Deming Firefighters Local 4521, 2007-NMCA-069, ¶ 23, 141 N.M.

13 686, 160 P.3d 595. “We presume that the [L]egislature is well informed as to existing

14 statutory and common law and does not intend to enact a nullity[.]” Inc. Cnty. of Los

15 Alamos v. Johnson, 1989-NMSC-045, ¶ 4, 108 N.M. 633, 776 P.2d 1252.

16   {16}   Our Supreme Court adopted the comparative fault doctrine in 1981. See Scott,

17 1981-NMSC-021, ¶ 22. In November 1984, this Court concluded that a plaintiff’s

18 damages caused by his failure to wear a seat belt could be considered under a

19 comparative fault analysis. Thomas v. Henson, 1984-NMCA-113, ¶ 24, 102 N.M.


                                               11
 1 417, 696 P.2d 1010, rev’d in part by 1985-NMSC-010, 102 N.M. 326, 695 P.2d 476.

 2 Our Supreme Court swiftly reversed that portion of our Thomas decision, holding that

 3 no common law “seat belt defense” existed in New Mexico and that the creation of

 4 such a defense was within the purview of the Legislature. 1985-NMSC-010, ¶ 4.

 5 Within weeks of the Supreme Court’s decision in Thomas, the Legislature enacted the

 6 Safety Belt Use Act, which created a statutory duty to wear a seat belt. See 1985 N.M.

 7 Laws, ch. 131, §§ 1-4. However, in doing so, the Legislature could not have been

 8 clearer when it included a provision stating that breaching the statutory duty to wear

 9 a seat belt “shall not in any instance constitute fault or negligence and shall not limit

10 or apportion damages.” 1985 N.M. Laws, ch. 131, § 4 (emphasis added) (now

11 codified at § 66-7-373(A)). We presume that, at the time that it enacted this new

12 statutory provision, the Legislature was aware of our Supreme Court’s adoption of

13 comparative fault for tort claim lawsuits and of both this Court’s and our Supreme

14 Court’s decisions in Thomas. See Johnson, 1989-NMSC-045, ¶ 4 (recognizing the

15 presumption that the Legislature is aware of existing legal precedent). However

16 unreasonable it may seem from the contemporary view of comparative fault,

17 commentators recognize that numerous states have enacted statutes barring the

18 consideration of seat belt non-use from the comparative fault analysis:

19        In the light of safety factors involved, the plaintiff’s failure to wear an
20        available seat[]belt or safety harness may be quite unreasonable. Today,

                                              12
 1          with pervasive seat[]belt use and statutes requiring it, failure to wear a
 2          seat[]belt certainly could count as comparative fault. However, this
 3          result is barred by many state statutes.

 4 1 Dobbs, supra, § 231, at 827. If we were to conclude, as Defendant urges, that

 5 Section 66-7-373(A) does not bar consideration of an injured plaintiff’s failure to

 6 wear a seat belt in a comparative fault analysis, then a plaintiff’s failure to wear a seat

 7 belt would almost certainly “constitute fault or negligence” resulting in “limit[ing]

 8 or apportion[ing]” a plaintiff’s damages. Section 66-7-373(A). Such an interpretation

 9 would render the relevant portion of Section 66-7-373(A) meaningless and a nullity.

10 See Johnson, 1989-NMSC-045, ¶ 4; see also Deming Firefighters Local 4521, 2007-

11 NMCA-069, ¶ 23. Therefore, we agree with the district court that Section 66-7-

12 373(A) bars consideration of seat belt non-use in a comparative fault analysis of

13 liability.

14 2.       Constitutional Arguments

15   {17}   Defendant asserts that if Section 66-7-373(A) bars consideration of seat belt

16 non-use in a comparative fault analysis, we should conclude that Section 66-7-373(A)

17 is unconstitutional because it violates the separation of powers doctrine set forth in

18 Article IV, Section 34 of the New Mexico Constitution and it violates Defendant’s

19 due process and equal protection rights. We are not persuaded.

20   {18}   Article IV, Section 34 of the New Mexico Constitution provides that “[n]o act


                                               13
 1 of the [L]egislature shall affect the right or remedy of either party, or change the rules

 2 of evidence or procedure, in any pending case.” The purpose of this provision is to

 3 “prevent legislative interference with adjudication of pending cases.” Brazos Land,

 4 Inc. v. Bd. of Cnty. Comm’rs, 1993-NMCA-013, ¶ 14, 115 N.M. 168, 848 P.2d 1095

 5 (emphasis added.) “The term ‘pending case’ ordinarily refers to a suit pending on

 6 some court’s docket and does not include a suit filed after the statute became

 7 effective[.]” DiMatteo v. Cnty. of Dona Ana, 1989-NMCA-108, ¶ 13, 109 N.M. 374,

 8 785 P.2d 285. The provision now codified at Section 66-7-373(A) was first enacted

 9 in 1985, removed by amendment in 1991, re-enacted in 1993, and has remained

10 effective without interruption ever since. See Mott v. Sun Country Garden Prods.,

11 Inc., 1995-NMCA-066, ¶¶ 8-9, 120 N.M. 261, 901 P.2d 192 (explaining the history

12 of Section 66-7-373(A)). In this case, Plaintiff’s cause of action against Defendant

13 arose in 2012. Therefore, because Section 66-7-373(A) was effective for nearly two

14 decades prior to 2012, Article IV, Section 34 of the New Mexico Constitution does

15 not apply to Plaintiff’s claim. See DiMatteo, 1989-NMCA-108, ¶ 13.

16   {19}   As to Defendant’s remaining constitutional arguments, this Court has

17 previously considered and rejected those arguments in Mott and we are not persuaded

18 to revisit this precedent. See 1995-NMCA-066, ¶¶ 14-21 (concluding that Section 66-

19 7-373(A) does not violate the separation of powers doctrine or the defendant’s due


                                               14
 1 process or equal protection rights). Therefore, we shall proceed to address Plaintiff’s

 2 remaining arguments.

 3 C.       Collateral Source Rule

 4   {20}   Generally, “plaintiffs may not collect more than the damages awarded to them,

 5 or, put another way, they may not receive compensation twice for the same injury.”

 6 Sunnyland Farms, Inc. v. Cent. N.M. Elec. Co-op, 2013-NMSC-017, ¶ 47, 301 P.3d

 7 387. “However, the collateral source rule is an exception to the [general] rule against

 8 double recovery.” Id. ¶ 48. This rule states that compensation received from a

 9 collateral source, i.e., a third party, “does not operate to reduce damages recoverable

10 from a wrongdoer.” Id. (internal quotation marks and citation omitted). The policy

11 behind this rule is that “the interests of society are likely to be better served if the

12 injured person is benefitted than if the wrongdoer is benefitted.” Id. ¶ 50 (internal

13 quotation marks and citation omitted). One justification for this rule is that third

14 parties will be more likely to help injured persons if they know they are likely to be

15 reimbursed. Id. ¶ 49. “Charity cannot be made a substitute for such right, nor can

16 benevolence be made a set-off against the acts of a [tortfeasor].” Id. (internal

17 quotation marks and citation omitted). Where a third party who helps an injured

18 person does not seek full reimbursement, “the collateral source rule [in New Mexico]

19 dictates that the contribution of a collateral source must operate to benefit the plaintiff


                                               15
 1 rather than the defendant.” Id. ¶ 50.

 2   {21}   Defendant argues that the collateral source rule should not apply in this case

 3 because both Plaintiff and Defendant were wrongdoers in that they both drove

 4 impaired and Plaintiff additionally failed to wear his seat belt. Because Defendant

 5 provides no authority for the proposition that the collateral source rule does not apply

 6 where the plaintiff in a negligence action shares some degree of fault for his injuries,

 7 we decline to review this argument on appeal. See In re Adoption of Doe, 1984-

 8 NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329 (“We assume where arguments in

 9 briefs are unsupported by cited authority, counsel after diligent search, was unable

10 to find any supporting authority. We therefore will not do this research for counsel.

11 Issues raised in appellate briefs which are unsupported by cited authority will not be

12 reviewed by us on appeal.” (citation omitted)).

13 D.       Medical Costs Award

14   {22}   Defendant argues that Plaintiff’s settlement agreement with the hospital

15 “represents either a de facto or de jure medical damages cap in this case” and this

16 Court should “remand with instructions . . . to reduce the medical damages award . . .

17 to $37,308.21[,]” representing one-third of the hospital’s $111,924.63 bill. He argues

18 that, because Plaintiff’s settlement agreement with the hospital did not result in the

19 hospital being reimbursed for Defendant’s entire $111,924.63 hospital bill in this


                                              16
 1 case, the judgment awarding Plaintiff the full amount of his medical bills provides

 2 Plaintiff with a “windfall[.]” Again, Defendant does not cite any authority in support

 3 of his argument. See id. (explaining that the appellate courts will not research for

 4 authority supporting a position where no cited authority is provided in the briefing).

 5 Instead, Defendant refers us to the record for a motion he filed in the district court

 6 that purportedly contains “ample support for his argument in the general case law on

 7 the subject” and a law review article that “examine[s] the general issues of medical

 8 billing in America.” We decline to consider such an argument because he does not

 9 cite any authority to support it in his brief in chief. See Rule 12-213(A)(4) NMRA.

10 CONCLUSION

11   {23}   For the foregoing reasons, we affirm the judgment entered by the district court.

12   {24}   IT IS SO ORDERED.

13                                           __________________________________
14                                           TIMOTHY L. GARCIA, Judge


15 WE CONCUR:


16 ___________________________________
17 MICHAEL D. BUSTAMANTE, Judge


18 ___________________________________
19 M. MONICA ZAMORA, Judge


                                               17